NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted December 7, 2020*
                               Decided December 8, 2020

                                          Before
                        FRANK H. EASTERBROOK, Circuit Judge

                        DANIEL A. MANION, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge
No. 20-1618

LOIS ABA YANKAH,                                   Appeal from the United States District
      Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                   Eastern Division.

       v.                                          No. 19 C 1936

DUPAGE COUNTY, et al.,                             Jorge L. Alonso,
    Defendants-Appellees.                          Judge.


                                       ORDER

        Lois Yankah, a former pretrial detainee, sued DuPage County officials for a host
of alleged civil rights violations in the county jail while she awaited trial for check
fraud. The district court dismissed her suit with prejudice for failure to state a claim
after twice granting her leave to cure defects in her filings, and Yankah unsuccessfully
moved for relief from the judgment. FED. R. CIV. P. 60(b). In a prior order, we limited her



       *
         The appellees were not served with process and are not participating in this
appeal. We have agreed to decide this case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1618                                                                           Page 2

appeal to the denial of her Rule 60(b) motion, and because Yankah argues only that the
underlying judgment was incorrect, we affirm.

        In her March 2019 complaint, Yankah sued DuPage County, the jail, and
unnamed sheriff’s deputies for mistreatment at the jail after her 2017 arrest until her
later extradition to Virginia. She asserted, for example, violations of her constitutional
rights related to the use of an immigration detainer to prevent bail, denial of access to
personal property, inhumane conditions, and denial of adequate medical care. The
district court dismissed her suit without prejudice at screening, see 28 U.S.C. § 1915A,1
for failing to state a claim upon which relief could be granted. Her complaint was a
lengthy “‛laundry list’ of gripes” regarding various events, the court stated, and her
allegations were untethered to the specific wrongful conduct of any defendant. The
court advised Yankah to streamline and clarify her allegations, linking them to properly
joined defendants.

       After the district court concluded that neither Yankah’s first nor second amended
complaint cured the defects it had identified, it dismissed her suit with prejudice for
failure to state a claim and assessed her with a “strike” under 28 U.S.C. § 1915(g).2
Allowing her another chance to amend her complaint would be futile, it explained:
Yankah had ignored its instructions on how to plead her claims properly, and her three
submissions were all “substantively similar.” And she was separately aware of the
federal pleading requirements, the court noted, as a different federal court had recently
dismissed another civil-rights suit after Yankah failed, in multiple proposed pleadings,
to adequately state a claim. See Yankah v. Riverside Reg’l Jail Auth., No. 2:18cv222, Dkt.


       1
          Although the district court invoked § 1915A, it does not appear that Yankah
was a prisoner or pretrial detainee when she sued. In her motion to proceed in forma
pauperis (which the court denied as moot after she paid the filing fee), she stated that
she was not presently incarcerated; she wrote “N/A” on the space on the complaint
form for identifying a place of confinement; and she consistently used a non-
institutional address in her filings (though she provided a prisoner number as well). But
we have said that a district court can screen any complaint and “dismiss frivolous or
transparently defective suits spontaneously … even when the plaintiff has paid all fees
for filing and service.” Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003). In any event,
Yankah has not argued that a sua sponte dismissal was improper.
        2
          If Yankah was not a prisoner, however, this was a nullity. “[T]he exhaustion
and three-strikes rules apply to prisoners only.” Kalinowski v. Bond, 358 F.3d 978, 978
(7th Cir. 2004).
No. 20-1618                                                                          Page 3

26, at 8 (E.D. Va. Feb. 7, 2020). The court also noted that it appeared from her other suits
that Yankah was a fugitive from justice. See Yankah v. Seward, No. 2:18cv177, Dkt. 43, at
1–2 (E.D. Va. Jan. 29, 2020). The court entered judgment the same day.

       Twenty-nine days later, Yankah moved to reconsider the dismissal, arguing that
it was a “miscarriage of [j]ustice” because her suit addressed important legal questions
and she had suffered irreparable harm. The district court, given the motion’s timing,
construed it as one under Federal Rule of Civil Procedure 60(b) for relief from a final
judgment and denied it. Cf. FED. R. CIV. P. 59(e) (setting 28-day limit on motion to alter
or amend judgment). The court stated that Yankah focused only on what she believed
to be the substantive merits of her claims rather than arguing that any of the six reasons
for granting a Rule 60(b) motion applied. Four days after this ruling, but almost two
months after the judgment, Yankah appealed.

       In a prior order, we limited the scope of Yankah’s appeal to a review of the order
denying her motion for reconsideration. Her notice of appeal was filed more than 30
days after the underlying judgment, and her intervening Rule 60(b) motion did not toll
the time for appealing. See FED. R. APP. P. 4(a)(1)(A), 4(a)(4)(A)(vi). Yankah did not
respond to our order for briefing on why her appeal should not be so limited.

        Now on appeal, Yankah argues that the district court erroneously dismissed her
case under the fugitive-disentitlement doctrine based on pending charges for failure to
appear in two state criminal matters. She asserts that the doctrine, which allows a court
to dismiss a case if a party seeking relief becomes a fugitive, does not apply to an
unrelated civil suit in the Northern District of Illinois. But the district court did not
mention the fugitive-disentitlement doctrine, let alone dismiss her second amended
complaint on that ground. In any case, Yankah’s argument challenges only the
correctness of the underlying dismissal, which we may not review because her appeal is
limited to the denial of the Rule 60(b) motion. See Browder v. Dir., Dep’t of Corr., 434 U.S.
257, 263 n.7 (1978); see also Gleason v. Jansen, 888 F.3d 847, 851–52 (7th Cir. 2018). A Rule
60(b) motion is not an alternative to appeal, else a litigant could extend the time to
appeal beyond the limits expressed in the Rules. See Banks v. Chicago Bd. of Educ.,
750 F.3d 663, 667–68 (7th Cir. 2014). Here, Yankah does not argue that any ground for
granting a Rule 60(b) motion—mistake, newly discovered evidence, fraud, void
judgment, satisfied judgment, or “any other reason” justifying relief—applied. FED. R.
CIV. P. 60(b)(1)–(6). So, the district court did not abuse its discretion in denying her
motion. See Banks, 750 F.3d at 667–68.

                                                                                AFFIRMED